Citation Nr: 1213594	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  09-15 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a lumbar spine disability; and if so, whether the claim may be granted.

2.  Entitlement to service connection for left lower extremity disability to include as secondary to service-connected disability.

3.  Entitlement to service connection for a bilateral eye disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from July 1988 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from rating decisions in January 2007 and October 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

Historically, the Veteran filed his claims for service connection for back injury, left leg due to back, and eye problems in November 2005.  In January 2007, service connection was denied for, inter alia, back disability, eye disability, and left leg disability.  That same day, the Veteran submitted a statement that he wished to reopen his claims for, inter alia, lumbar spine disability with secondary disability of the left knee.  In May 2007, the Veteran requested reconsideration of his claim for service connection for bilateral eye disorder which the Board construes as a Notice of Disagreement with the January 2007 decision denying service connection for an eye disability.  In September 2007, the RO received new and material evidence with respect to the claim for service connection for left leg disability.  Specifically, the evidence received included a diagnosis of left radiculitis.  In October 2007, the previous denials of service connection for degenerative disc disease (previously rated as back disability), radiculitis of the left lower extremity (previously rated as left leg disability), and conjunctivitis, meibomitis, dry eyes (previously rated as eye disability) were confirmed and continued.  In July 2008, the RO received the Veteran's disagreement with the October 2007 rating decision with respect to the claims for back, left leg, and eye disorders.  A statement of the case was issued in April 2009; and the Veteran perfected his appeal in May 2009.

As new and material evidence was received within the appeal period of the January 2007 rating decision denying service connection for a left leg disability, the new and material evidence is considered part of the claim which was denied in January 2007.  As such, the issue is characterized not as a new and material evidence claim, but as a claim for service connection for leg disability.  In addition, as the Board construes the Veteran's May 2007 correspondence as a Notice of Disagreement with the January 2007 rating decision with respect to an eye disability, the issue is characterized not as a new and material evidence claim, but as a claim for service connection for a bilateral eye disability.

In September 2011, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.

The issues of entitlement to service connection for a lumbar spine disability, a left lower extremity disability, and a bilateral eye disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for a back disability was denied by a January 2007 rating decision that was not appealed.

2.  Evidence submitted subsequent to the January 2007 rating decision is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The January 2007 rating decision which denied a claim for service connection for a back disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.11103 (2006).

2.  New and material evidence has been received since the January 2007 rating decision, and the claim of entitlement to service connection for a lumbar spine disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought.

In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate those element or elements required to establish service connection that were found insufficient in the previous denial.  In other words, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  The basis for the denial in the prior decision can be ascertained from the face of that decision.  

In light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been submitted to reopen the claim, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  To that end, the Board notes that it is expected that when the claim is returned to the RO for further development and reviewed on the basis of the additional evidence, the RO will properly conduct all necessary VCAA notice and development in accordance with its review of the underlying claim.

New and Material Evidence

In a decision dated in January 2007, the RO denied the Veteran's claim for service connection for back disability.  The Veteran did not appeal this decision.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.11103 (2006).  Thus, the January 2007 decision is final.  

The Veteran's application to reopen his claim of service connection for lumbar spine disability was received in January 2007, the day after the January 2007 rating decision was mailed.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1) of this chapter), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.

The Board notes that by an October 2007 rating decision reopened the Veteran's claim of entitlement to service connection for degenerative disc disease (previously rated as back disability), but denied the claim on the merits.  On appeal, however, the Board must make its own determination as to whether any newly submitted evidence warrants a reopening of the claim.  This is important because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claims on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2011).  

Service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b) (2011).  

To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

The RO denied service connection for back disability in January 2007 on the basis that although there was a record of treatment in service for low back pain, no permanent residual or chronic disability subject to service connection was shown by the service medical records or demonstrated by the evidence following service.  The RO noted that there was no evidence linking the Veteran's degenerative changes at L4-5 and L5-S1 to his military service.

Based on the grounds stated for the denial of service connection for a back disability in the January 2007 rating decision, new and material evidence would consist of evidence linking his current lumbar spine disability to the Veteran's active service.  

In this regard, additional evidence received since the January 2007 rating decision includes an April 2008 addendum to a December 2006 letter authored by Dr. Landis which states, "RE:  April 16, 2008 Re-examination and records review . . . .  Based on patient's history and findings in my opinion it is as likely as not that current back disability resulted from an injury during military service."

Thus, the Board finds that this letter is neither cumulative nor redundant. Further, the new evidence relates to an unestablished fact necessary to substantiate his claim for service connection.

Accordingly, the Board finds that the evidence received subsequent to January 2007 rating decision is new and material and serves to reopen the claim.  


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for a lumbar spine disability is reopened.


REMAND

The Veteran has not been afforded a VA examination, with an opinion as to the etiology of his claimed disabilities. 
 
In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Dr. Landis' April 2008 letter received by VA in September 2008 indicates that the Veteran's current lumbar spine disorder is as likely as not due to his military service.  There is, however, no indication what records were reviewed by Dr. Landis; and the opinion was rendered without a rationale for such opinion.  Therefore, the Board finds that the opinion is lacking in specificity to support a decision on the merits.

Similarly, with respect to the Veteran's claim for service connection for a bilateral eye disability, in September 2007, VA optometrist, assessed the Veteran with longstanding floaters (since 1991) indicating that an eye disorder may be associated with the Veteran's military service but is too equivocal to support a decision on the merits.

In addition, the Board notes that the Veteran identified a private medical record dated September 11, 2007 from Eye Clinic of West L.A.  It, however, does not appear that the RO ever requested this record.   

With respect to the Veteran's claim for service connection for a left leg disability secondary to back disability, the Board finds that the issue of entitlement to service connection for left lower extremity radiculitis is inextricably intertwined with the issue of service connection for a lumbar spine disability.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his lumbar spine, left lower extremity, and bilateral eyes that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file, including an authorization form for release of September 11, 2007, private medical record from Eye Clinic of West L.A.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.
 
2.  The Veteran should be afforded the appropriate VA examinations to determine the etiology of any current chronic lumbar spine and bilateral eye disabilities (orthopedic and ophthalmologic).  The claims file must be made available to and reviewed by the examiners in conjunction with the examination, and the examination reports should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

a. The orthopedic examiner should identify all current chronic lumbar spine disorders and provide an opinion as to whether it is at least as likely as not that such disorders are in any way related to the symptoms documented during the Veteran's active duty service; i.e., whether it is at least as likely as not that such disorders were incurred or aggravated by the Veteran's active duty service.

b. The ophthalmologic examiner should identify all current chronic eye disorders and provide an opinion as to whether it is at least as likely as not that such disorders are in any way related to the symptoms documented during the Veteran's active duty service; i.e., whether it is at least as likely as not that such disorders were incurred or aggravated by the Veteran's active duty service.

The examiners should provide a rationale for any opinion provided.

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


